Citation Nr: 1525496	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  13-32 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to eligibility for Veterans Retraining Assistance Program (VRAP) benefits.  


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from January 1996 to November 2003.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from July 2013 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In addition to a paper claims file, the Veteran also has an electronic file in Virtual VA and/or VBMS.  The Board has reviewed both the paper and electronic records in rendering this decision.  


FINDING OF FACT

On November 5, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw his appeal of entitlement to eligibility for VRAP benefits.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to eligibility for VRAP benefits are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2014).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (2014). 

In a November 2013 communication sent to VA, the Veteran requested that "the VA Appeal for VRAP be cancelled immediately."  The withdrawal is documented in the education claims file.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to this issue. 

Accordingly, the Board does not have jurisdiction to review the appeal of entitlement to eligibility for VRAP benefits.


ORDER

The claim of entitlement to eligibility for VRAP benefits is dismissed.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


